Citation Nr: 1812564	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  08-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive sleep apnea. 

2.  Entitlement to service connection for right ear sensorineural hearing loss (SNHL).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1980 to February 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the VA Regional Office (RO) located in St. Petersburg, Florida.  In a June 2014 decision, the Board denied the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  Upon the Veteran's appeal of the issue, the United States Courts of Appeals for Veterans' Claims (Court) in May 2015 granted a joint motion to vacate the June 2014 Board decision and remand the matter back to the Board for readjudication of the denied sleep apnea claim.  Specifically, the Court requested that the Board reconsider whether a prior June 2012 VA examination was adequate and directed the Board to pursue further development of the record if it was not.  

After receiving the case from the Court, the Board in September 2015 further remanded the matter back to the RO for development of the claims file.  Following the issuance of a June 2017 supplemental statement of the case that continued the denial of service connection for obstructive sleep apnea, the matter was returned to Board for its adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's September 2015 remand, the RO was directed to schedule the Veteran for a new VA examination with the purpose of obtaining an opinion regarding the etiology of the obstructive sleep apnea.  The Board specified in its instructions that the examiner was to consider, and comment upon as necessary, the impact of the Veteran's documented in-service septum deviation on his development of sleep apnea.  

Upon receipt of the Board's remand directives, the RO scheduled the Veteran for a VA examination and elicited an opinion from the examiner who administered that examination.  In a May 2017 examination report, the examiner opined that it was less likely than not that the sleep apnea was incurred in service or was otherwise related to service.  In support thereof, the examiner noted that no abnormalities related to the lungs, chest or heart were noted on the November 2000 discharge examination.  Furthermore, although the examiner acknowledged that the Veteran reported experiencing ear, nose and/or throat trouble on the November 2000 Report of Medical History, they pointed out that in an accompanying physician's summary the ear, nose and/or throat troubles were attributed to the Veteran's occasional episodes of vertigo.  Moreover, the examiner noted that the Veteran did not report any history of respiratory or heart issues and did not endorse a history of frequent trouble sleeping on the same Report of Medical History.  

In reviewing the examiner's rationale, the Board cannot discern why the examiner dismissed any connection between the in-service deviated septum and the development of sleep apnea.  While the examiner did adequately explain why they dismissed the reports of the Veteran and R.L.S. regarding the Veteran's snoring habits in service, the examiner failed to explain why the Veteran's sleep apnea was not attributable to the in-service deviated septum.  Therefore, in order to comply with the Board's prior remand instructions, the RO must secure an addendum opinion from the May 2017 VA examiner that addresses this pertinent issue.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with the remand order).  

As for the right ear SNHL, the RO issued an October 2016 rating decision denying service connection for that issue.  In a May 2017 notice of disagreement the Veteran challenged the denial of service connection for right ear SNHL in the October 2016 rating decision.  The AOJ has not issued a statement of the case (SOC) which addressed this issue.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
Accordingly, the case is REMANDED for the following action:

1. Issue a SOC to the Veteran which addresses the issue of entitlement to service connection for right ear SNHL.  The Veteran should be given the appropriate opportunity to respond to the SOC.  If and only if, he perfects the appeal should the case be returned to the Board.  

2.  Provide the Veteran's claims file to the VA examiner who issued the May 2017 opinion, or to another qualified examiner if that individual is not available, for the purpose of eliciting an addendum opinion as to the nature and etiology of the Veteran's obstructive sleep apnea.  The electronic claims file, to include a copy of this remand, must be reviewed by the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that obstructive sleep apnea began in service or is otherwise related to service.  In setting forth this opinion, the examiner must explicitly discuss the Veteran's history of having a deviated septum in service and what impact, if any, this may have had on the development of sleep apnea either in service or after discharge.  The examiner must provide any opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  All opinions must be supported by a rationale.

3. After completing the above action, the AOJ must readjudicate the issue of entitlement to service connection for obstructive sleep apnea.  If any benefit with regards to that issue remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




